Citation Nr: 1456323	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  07-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected right thoracolumbar strain.

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to the service-connected right thoracolumbar strain.

3.  Entitlement to service connection for a chronic headache disability.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from May 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection for shoulder pain, a knee condition, and migraines was denied.  Service connection was granted and an initial evaluation of 20 percent assigned for right thoracolumbar strain secondary to scoliosis.  The Veteran perfected an appeal as to each of these determinations.

In May 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  The Board remanded each issue comprising this matter for additional development in July 2010 and in March 2012.  The migraine issue was recharacterized by the Board at that latter time to one of a chronic headache disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In June 2013, the Board denied an initial rating in excess of 20 percent for right thoracolumbar strain secondary to scoliosis.  The remaining issues were remanded again, and Veterans Health Administration (VHA) opinions were requested in July 2014.  

The additional development directed has been substantially completed.  Adjudication thus may proceed if otherwise in order.  Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the following determination is made based on review of the Veteran's physical and electronic claims files.  


FINDINGS OF FACT

1.  A chronic bilateral knee disability is not shown in service, arthritis was not clinically manifest within one year of separation, and the most probative evidence 

fails to shows that a diagnosed bilateral knee disorder had its onset in service, was manifest within one year of discharge, or is otherwise related to the Veteran's period of active duty, including a service-connected disability.  

2.  A chronic bilateral shoulder disability is not shown in service, arthritis was not clinically manifest within one year of separation, and the most probative evidence fails to shows that a diagnosed bilateral shoulder disorder had its onset in service, was manifest within one year of discharge, or is otherwise related to the Veteran's period of active duty, including a service-connected disability.  

3.  The preponderance of the evidence is against a finding that the Veteran's current migraine headache disability is related to his military service, including any in-service head trauma.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2014). 

2.  A bilateral shoulder disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2014). 

3.  A migraine headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, March 2006 and June 2008 letters issued before, and after, the rating on appeal informed the Veteran of what the evidence must show to establish entitlement to the benefit (e.g., service connection), what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  These letters also detailed how disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged error in VA's notice to him in this appeal.  His appeal was most recently readjudicated in March 2014.  Hence, the duty to notify has been satisfactorily met. 

Regarding the duty to assist, VA obtained the Veteran's service treatment records, and post-service private and VA medical records, and also secured medical opinions in furtherance of the Veteran's claims, most recently in August 2014.  All available records have been associated with the file.  The most recent opinions obtained are sufficient because they were based on full consideration of the Veteran's contentions, and a review of the claims file and service treatment records, and included rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2013).  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3) (2014).  Thus, the Board finds that VA's duty to assist has also been met. 

II.  Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the current appeal, service personnel records show that the Veteran was a combat signaler.  Service treatment records reveal that the Veteran denied having frequent or severe headaches, painful or "trick" shoulder, and "trick" or locked knee at his February 1990 entrance examination.  He was found to be normal neurologically as well as with respect to his upper and lower extremities at that time.  He reported that his position involved a lot of heavy lifting in lodging complaints.  The complaints were for other health problems to include back pain that sometimes radiated into his shoulders, but he made no complaints regarding his knees, shoulders, or headaches.  The Veteran once again denied having frequent or severe headaches, painful or "trick" shoulder, and "trick" or locked knee at his September 1992 separation examination.  He once again was found to be normal neurologically as well as with respect to his upper and lower extremities.

C.S., the Veteran's father, recounted in an April 2010 statement that the Veteran complained of symptoms during a June 1990 telephone call resulting from a drill sergeant stomping on his head while he was performing a low crawling exercise.  C.S. also recounted that the Veteran complained of headaches as well as knee and shoulder symptoms during later telephone calls during service.  After service, he reportedly did not seek treatment for his knees, shoulders, or headaches for quite some time.  He indicates that he self-treated his symptoms instead.  C.H. and K.W., friends of the Veteran since childhood, recounted in December 2007 statements that he had knee and shoulder symptoms as well as headaches immediately after his separation from service.  S.S., the Veteran's spouse, has reported that the Veteran has had the same since she met him in 1996.  Headaches or migraines were particularly notable to her and C.H.  The Veteran's supervisor T.S., indicated in a December 2007 statement that he has had symptoms since he began working for her in August 2004.  

An October 2005 VA treatment record documents the Veteran's complaint of headaches ever since he left service.  Migraine headaches were diagnosed.  At a June 2007 VA examination, diagnoses of a bilateral knee injury with residuals (X-rays revealed findings most likely secondary to old trauma), right shoulder early degenerative joint disease (DJD), and left shoulder tendinitis were made.  At February 2013 VA medical examinations, diagnoses of bilateral knee strain, bilateral shoulder strain, and migraines were made.  At January 2014 VA medical examinations, bilateral knee pain due to strain, bilateral shoulder strain, and migraines were diagnosed.  

The Veteran's file was referred to specialists in orthopedics and neurology in August 2014 for opinions related to his claims.  After reviewing the clinical records, and considering the Veteran's contentions and lay statements, the orthopedist concluded that it was not likely that the Veteran's bilateral knee and shoulder disabilities were incurred in service, or were proximately due to or aggravated by his service-connected thoracolumbar spine disability.  This physician noted that in the absence of any significant physical or radiological abnormalities on the most recent examination, any symptoms the Veteran experiences in his knees and/or shoulders would be due to musculoskeletal exercise, fatigue, and lack of conditioning rather than activities more than 20 years earlier.  Additionally, the only direct musculoskeletal or neuromuscular connection between the spine and knee or shoulder would be associated with sensory changes or muscular atrophy which were not present.  After reviewing the clinical records, and considering the Veteran's contentions and lay statements, the neurologist concluded that there was less than a 50% chance that the Veteran's current migraine headaches were related to his minor head trauma in June 1990.  He acknowledged that the Veteran most likely had headaches as a result of the incident but never had enough of a headache that would rise to the definition of a migraine until 2005, 15 years later.  The neurologist also noted that post-traumatic headaches have their maximal pain level fairly quickly associated with said head trauma, and then slowly decrease over the next year or so.  Any headache that increases with time is not a post-traumatic headache.   

The Board finds that the preponderance of the evidence is against the claim for service connection for bilateral knee, bilateral shoulder, and a migraine headache disability because the most probative evidence of record, the August 2014 VHA opinion report, concluded that any currently manifested findings were not related to his military service, to a service-connected disability, or to any in-service incidents.  Winsett v. West, 11 Vet. App. 420 (1998).  The opinions were based on a full review of the record, the Veteran's statements, lay statements, and his reports of continuity of symptomatology.  Bloom v. West, 12 Vet. App. 185 (1999).  Further, there are no diagnoses of arthritis of either knee or either shoulder within one year of separation; hence, a presumption of service connection is not warranted.  In this regard, the Board observes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

To the extent that the Veteran and others have alleged continuity of symptoms for any of the claimed disabilities since discharge, or a relationship between the current disability and service, a service injury, or a service-connected disability, they are competent to report about symptoms or witnessing symptoms after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, although lay persons are competent to opine on some medical issues, the matters presented here, including diagnosing specific orthopedic and neurological disabilities, fall outside the realm of common knowledge of a lay person as that requires specialized training and expertise for diagnostic testing, diagnosis, and determining etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra, (lay persons not competent to diagnose cancer).  Thus, the Veteran's, and others', statements cannot be accepted as competent evidence sufficient to establish service connection for the claimed disabilities.  Moreover, the objective contemporary clinical evidence pertaining to the Veteran's knees, shoulders, and migraines is more probative than his later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the absence of any persuasive and probative evidence that the Veteran has current bilateral knee, bilateral shoulder or migraine headache disabilities that began in service, were due to an injury in service, or proximately due to or aggravated by a service-connected disability, service connection is not warranted, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

ORDER

Service connection for a bilateral knee disorder, to include as secondary to the service-connected right thoracolumbar strain, is denied.

Service connection for a bilateral shoulder disorder, to include as secondary to the service-connected right thoracolumbar strain, is denied.

Service connection for a chronic headache disability is denied.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


